977 So. 2d 635 (2008)
Kelly W. WOODS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-5741.
District Court of Appeal of Florida, First District.
February 11, 2008.
Rehearing Denied March 27, 2008.
Kelly W. Woods, pro se, Petitioner.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits. This disposition is without prejudice to petitioner's right to challenge that portion of his sentence imposed pursuant to section 794.0235, Florida Statutes, by filing a motion for relief in the trial court.
PETITION DENIED.
KAHN, WEBSTER, and ROBERTS, JJ., concur.